Citation Nr: 0512193	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to service-connected 
chronic lisfranc injury of the left foot.

2.  Entitlement to service connection for arthritis of the 
left hip, claimed as secondary to service-connected chronic 
lisfranc injury of the left foot.

3.  Entitlement to service connection for arthritis of the 
right hip, claimed as secondary to service-connected chronic 
lisfranc injury of the left foot.

4.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected chronic 
lisfranc injury of the left foot.

5.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected chronic 
lisfranc injury of the left foot.

6.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to service-connected chronic 
lisfranc injury of the left foot.  

7.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from November 1954 
to October 1958.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying 
the veteran's claim of entitlement to a total disability 
rating by reason of individual unemployability due to 
service-connected disabilities (TDIU).  This is the sole 
certified issue at this time.

Review of the record raises the additional issues listed on 
the title page.  There has been a rating action denying 
secondary service connection, and there has been disagreement 
from the appellant.  Thus, as set out in detail below, the 
appellate process has been initiated.  Also, as will be 
discussed in greater detail below, the TDIU issue is 
intertwined with these issues, so is deferred pending 
development requested below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection has been granted for traumatic arthritis 
of the left ankle, rated 20 percent disabling, and residuals 
of a chronic lisfranc injury of the left foot, rated 20 
percent disabling.  Service connection for hammertoes, hallux 
valgus, and metatarsalgia of the left foot has been denied.

The sole issue developed and certified for appellate review 
is the TDIU issue.  The remaining issues on the title page 
were denied in a November 2003 rating action.  Subsequently a 
notice of disagreement was received.  These issues were 
considered generally in a supplemental statement of the case, 
but applicable law and regulations have not been provided, 
nor have the claims otherwise been developed for appellate 
review.  The appellate process has been found to be initiated 
by the filing of a notice of disagreement.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The TDIU issue is intertwined 
with these issues so can not be finally decided by the Board 
as the case now stands.

There is conflicting evidence on file concerning the 
secondary service connection matters.  Private physicians 
have provided letters concerning gait alteration and its 
reported affect on the other joints at issue.  Records of 
treatment from these physicians are not on file.  VA 
documents suggest, in some instances, that the gait 
impairment is exaggerated on occasion, and have been somewhat 
conflicting as to the degree of disability of any of some of 
the joints in question.

Review of the record reveals that the gait was described as 
normal on examination after service.  Subsequently there was 
some indication in the records that non-service-connected 
foot pathology may have contributed to gait impairment.  The 
records of private physicians who have treated the veteran 
may provide some insight into the onset of the gait 
impairment and the etiology thereof.   

As noted, there is also some question as to which joints show 
evidence of arthritic changes.  This matter should also be 
clarified.  The appellant has taken issue with the conduct of 
recent examinations.

Finally, while the RO has undertaken some consideration of 
secondary service connection, it is not clear that there was 
consideration of secondary service connection on the basis of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
This matter can be evaluated as part of the foregoing 
development.  It does not appear that aggravation was 
medically addressed as part of the VA examinations that were 
conducted.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should provide appellant and 
is representative a statement of the 
case on the service connected claims at 
issue.  Thereafter, appellant and his 
representative are instructed that for 
the appeal to proceed on these issues, 
a timely substantive appeal must be 
received.  If no timely substantive 
appeal on the service connection issues 
is received, the TDIU issue is to be 
returned to the Board in accordance 
with applicable provisions.  If a 
timely substantive appeal is received, 
the development requested in the 
following paragraphs is to be 
undertaken.

2.  The veteran should be asked to 
submit any evidence that he has 
pertinent to the remanded claims, and 
inform of any additional treatment, so 
that those records may be obtained and 
associated with the claims folder.  
38 C.F.R. § 3.159.  Specifically, he 
should be asked to provide an 
authorization for release of any and 
all private medical records, including 
records of Dr. R. Z. and Trinity 
Medical Center (for which he had 
provided prior authorizations in June 
2002, which have since expired).  He 
should also provide release of 
information forms for treatment records 
from the private physicians who have 
entered opinions, in this case, by 
letter, that additional joint pathology 
is related to service connected 
disorder.  Again, treatment records as 
opposed to further opinions are to be 
requested.  Any records and replies 
received should be associated with the 
claims folder.  If records cannot be 
obtained, the efforts made to obtain 
the records should be set forth.

3.  Thereafter, but whether records are 
obtained or not, the claims folder must 
be provided to a VA orthopedic examiner 
(or similarly situated physician) to 
address the nature and etiology of any 
current disorders for which service 
connection is claimed.  The claims 
folder must be reviewed by the examiner 
prior to the examination.  If, after 
reviewing the matter it is concluded 
that examination is needed, it should 
be scheduled in accordance with 
applicable procedures.  All necessary 
tests and studies should be conducted.  
In his/her opinion, the examiner must 
consider both current and past changes 
to weight bearing and joint loading 
affecting the joints for which service 
connection is sought, due to the 
veteran's service-connected left 
chronic lisfranc injury and traumatic 
arthritis of the left tibia.  The 
examiner must address past VA and 
private medical treatment observations 
of antalgic gait with excess stress or 
pressure resulting on other joints due 
to the veteran's chronic lisfranc 
injury and due to his traumatic 
arthritis of the left tibia.  

In assessing any current left chronic 
lisfranc injury and traumatic arthritis 
of the left tibia, the examiner must 
evaluate the functioning of affected 
parts and interference with functioning 
or weight bearing due to pain, based on 
weight-bearing and functional use (when 
standing, walking, etc.), and not 
merely based on range of motion of 
affected joints without weight-bearing.  
The examiner must address the following 
for each current disease/disability 
found in any of the joints at issue:

A.  What is the nature of the 
disability?

B.  Is it at least as likely as 
not that the disability was caused 
or aggravated (permanently 
increased in severity) by any one 
or combination of the following 
service-connected disorders:  left 
chronic lisfranc injury, or 
traumatic arthritis of the left 
tibia?  

All responses and opinions must be 
explained in detail.  The opinion 
entered herein should, to the 
extent possible, be reconciled or 
differentiated from the other 
opinions on file.  The examiner 
should provide medical reasons for 
agreeing or disagreeing with the 
other opinions on file.

The examiner must also provide 
statements addressing the nature and 
degree of any impediments to the 
veteran performing gainful work due to 
each of the following:  chronic 
lisfranc injury of the left foot and 
its residuals, and traumatic arthritis 
of the left tibia.  When addressing 
employability, the examiner should 
consider effects of prescribed 
medications for these disabilities on 
the veteran's level of functioning.  
The veteran's age should not be 
considered in addressing effects on 
employability.  All responses must be 
explained in detail.  

3.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claims.  If 
any determination remains adverse to the 
claimant, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of 
what VA will do and what the claimant 
must do, in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




